Title: To James Madison from Rufus King, 19 May 1801
From: King, Rufus
To: Madison, James


No. 18.
Dear Sir,London 19. May 1801.
Though Captain Pellew of the English Frigate Cleopatra was recalled, as I sometime ago informed you, Admiral Parker, who commands on the Halifax Station, and whose conduct has in other instances been exceptionable in not restraining the plundering spirit of the Officers under his Command, permitted him to proceed to the West Indies instead of returning to England. For this disobedience, joined to the persuasion that he has participated too much in the avaricious passions of his subordinate Officers, the Admiral also is ordered home; and the command upon that Station will devolve upon Captain Douglas. Orders have followed Pellew to the West Indies to return to England.
Enclosed I send you a copy of the Bill concerning the English Vice-Admiralty Courts in America. If you have ever attended to the Proceedings of these Courts, and those of the Court of Appeals, you will find that the Bill will work a very important Reform. I am endeavouring to procure the addition of two other regulations; one requiring that all detained Vessels be sent into the Islands, where the Courts are established; the other that the Proceeds of captured Vessels shall in no instance go into the hands of the Captors or their Agents, until it shall have been definitively adjudged to belong to them as good Prize. The former Regulation would prevent the delay and Expence of sending the Ships Papers or their Copies from one Island to another: the latter would destroy the motives of the Captors to defer the trial, in order to enjoy the use of the Property; and both would operate to discourage the Privateers of Bermuda, the Bahamas, and other Islands which lose their Courts of Vice-Admiralty. With perfect Respect and Esteem, I have the honour to be, Dear Sir, Your ob. & faithful Servt.
(Signed)   Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). Marked duplicate; in a clerk’s hand; docketed by Wagner as received 27 July. Enclosure not found.



   
   For the text of a successful bill “for the better Regulation of His Majesty’s Prize Courts in the West Indies and America, and for giving a more speedy and effectual Execution to the Decrees of the Lords Commissioners of Appeals,” see House of Lords Sessional Papers, sess. 1801, pp. 419–26. King evidently secured his second point. The bill (printed by the Lords, 25 June) provided that “in all Cases where a Commission of Appraisement and Sale is granted by the Judge of the Vice Admiralty Court before final Sentence, the Proceeds of such Sales shall not remain in the Hands of the Captors or their Agent, but shall be brought into the Registry of the Court, and remain subject to the further Orders of the Court till final Sentence” (ibid., p. 422).


